 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
      sgizer@earlysullivan.com
 2   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
 3   601 South Seventh Street, 2nd Floor
     Las Vegas, Nevada 89101
 4   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 5
     Devin A. McRae, Pro Hac Vice
 6   dmcrae@earlysullivan.com
     EARLY SULLIVAN WRIGHT
 7    GIZER & MCRAE LLP
     6420 Wilshire Boulevard, 17th Floor
 8   Los Angeles, California 90048
     Telephone: (323) 301-4660
 9   Facsimile: (323) 301-4676
10   Erik C. Alberts, Pro Hac Vice
     erik.alberts@ealawfirm.net
11   LAW OFFICES OF ERIK C. ALBERTS
     5900 Wilshire Boulevard, 26th Floor
12   Los Angeles, California 90036
     Telephone: (323) 330-0583
13   Facsimile: (323) 330-0584
14   Attorneys for Plaintiff
     KARL E. RISINGER, and those similarly situated
15
                                  UNITED STATES DISTRICT COURT
16
                                            DISTRICT OF NEVADA
17

18
        KARL E. RISINGER, an individual, on           Case No.: 2:12-cv-00063-MMD-PAL
19
        behalf of himself and all others similarly
        situated,                                     STIPULATION AND [PROPOSED]
20
                                                      ORDER EXTENDING BRIEFING
                               Plaintiff,             SCHEDULE RE MOTION TO
21
                                                      DECERTIFY CLASS
                       vs.                            (First Stipulation, Second Request)
22
        SOC LLC, a Delaware limited liability
23
        company registered and doing business in
        Nevada as SOC NEVADA LLC; SOC-SMG,
24
        INC., a Nevada corporation; DAY &
        ZIMMERMAN, INC., a Maryland
25
        corporation; and DOES 1-20, inclusive,
26
                               Defendants.
27

28


                       STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
     267549.2
 1              WHEREAS, on April 4, 2019, Defendants SOC LLC, SOC-SMG, Inc., and Day &
 2   Zimmermann, Inc. (“Defendants”) filed their Motion to Decertify Class (ECF No. 344);
 3              WHEREAS, key members of Plaintiff Karl E. Risinger’s (“Plaintiff”) trial counsel team
 4   have pre-planned vacations scheduled from April 13 through at least April 19, 2019, and Plaintiff
 5   desires to extend the deadline to file an opposition, currently set for April 18, 2019.
 6              WHEREAS, on April 10, 2019, Plaintiff filed its First Motion to Extend Time to Respond
 7   to Defendants Motion to Decertify Class (ECF No. 347);
 8              WHEREAS, on April 11, 2019 the Court denied Plaintiff’s First Motion to Extend Time to
 9   Respond without prejudice, noting that good cause exists to extend the current deadline, but that
10   the requested extension until resolution of Plaintiff’s Motion to Strike (ECF No. 345) was not
11   warranted;
12              WHEREAS, on April 11, 2019 Plaintiff and Defendant (together, the “Parties”) agreed to
13   an extension of time for the Parties to file their respective briefs, such that Plaintiff’s opposition
14   will be due on May 17, 2019 and Defendants’ reply will be due on June 7, 2019;
15              WHEREAS, these requests will not prejudice the overall schedule as the Court has not yet
16   set a trial date;
17              NOW THEREFORE, the parties hereby stipulate and agree to the following:
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        1
                         STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
     267549.2
 1                                        MOTION SCHEDULE
 2       1. The deadline for Plaintiff’s Opposition to Defendants’ Motion to Decertify Class shall be
 3   extended to May 17, 2019;
 4       2. The deadline for Defendants’ Reply in Support of Motion to Decertify Class shall be
 5   extended to June 7, 2019.
 6

 7   Dated: April 11, 2019                     EARLY SULLIVAN WRIGHT
                                                GIZER & McRAE LLP
 8

 9
                                               By: /s/ Devin A. McRae
10                                                   SCOTT E. GIZER
                                                     DEVIN A. MCRAE
11                                                   Attorneys for Plaintiff
12

13   Dated: April 11, 2019                     QUINN EMANUEL URQUHART & SULLIVAN
                                               LLP
14
                                               By: /s/ Tara Lee
15
                                                     TARA LEE
16                                                   KEITH FORST
                                                     MEGHAN MCCAFFREY
17                                                   Attorneys for Defendants

18
                                               In association with:
19
                                                     E. LEIF REID
20                                                   KRISTEN L. MARTINI
                                                     Attorneys for Defendants
21
                                                 IT IS SO ORDERED.
22

23
                                                             15th day of April, 2019
                                                 Dated this ____

24
                                                                             ______
25                                               UNITED STATES DISTRICT JUDGE
26

27

28

                                                     2
                     STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
     267549.2
 1                                   CERTIFICATE OF SERVICE
 2   I caused the following document(s) to be served to the persons listed below via the Court's Case
     Management and Electronic Case Filing (CM/ECF) system:
 3
     STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING SCHEDULE RE
                                  MOTION TO DECERTIFY CLASS
 4
                                    (First Stipulation, Second Request)
     E. Leif Reid
 5
       lreid@lrrc.com
     Kristen L. Martini
 6
       kmartini@lrrc.com
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
 7
     One East Liberty Street, Suite 300
     Reno, NV 89501
 8
     Erik C. Alberts, Pro Hac Vice
 9
      erik.alberts@ealawfirm.net
10   LAW OFFICES OF ERIK C. ALBERTS
     5900 Wilshire Boulevard, 26th Floor
11   Los Angeles, California 90036
12   Tara Lee, Pro Hac Vice
      taralee@quinnemanuel.com
13   Keith H. Forst, Pro Hac Vice
      keithforst@quinnemanuel.com
14   Daniel P. Mach, Pro Hac Vice
      danielmach@quinnemanuael.com
15   QUINN EMANUEL URQUHART & SULLIVAN LLP
     51 Madison Avenue, 22nd Floor
16   New York, NY 10010
17   Scott E. Gizer, Esq., Nevada Bar No. 12216
      sgizer@earlysullivan.com
18   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
19   601 South Seventh Street, 2nd Floor
     Las Vegas, Nevada 89101
20
     Devin A. McRae, Pro Hac Vice
21    dmcrae@earlysullivan.com
     EARLY SULLIVAN WRIGHT
22    GIZER & MCRAE LLP
     6420 Wilshire Boulevard, 17th Floor
23   Los Angeles, California 90048
24
     I declare under penalty of perjury that the foregoing is true and correct.
25
     DATED this 11th day of April, 2019.
26

27
                                                  /s/ Esther Silverman
28                                                Esther Silverman
                                                     3
                     STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
     267549.2
